Citation Nr: 0530095	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  01-09 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously finally denied claim of entitlement to 
service connection for a low back disability.

2.  Entitlement to service connection for nicotine 
dependence.

3.  Entitlement to service connection for a pulmonary 
disability [to include pulmonary emphysema and chronic 
obstructive pulmonary disease].

4.  Entitlement to service connection for a heart condition 
[to include hypertension and coronary artery disease].


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney at law 




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
January 1961.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (the 
RO).  This case was previously before the Board and was 
remanded in November 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify him if 
further action is required on his part.


REMAND

The record reflects that in correspondence received on 
September 15, 2005, the veteran requested a videoconference 
hearing.  This hearing request was received within 90 days of 
the appeal being certified to the Board (June 27, 2005).  
See 38 C.F.R. § 20.1304 (2004).

Therefore, in order to ensure full compliance with due 
process requirements, the case is REMANDED for the following 
action:

The veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


